DETAILED ACTION
Drawings
The replacement drawings have been accepted.
Specification
The replacement specification and abstract have been accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada (CA 3021758) on October 22, 2018 as indicated on the Application Data Sheet received October 9, 2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55. Examiner notes that a request for USPTO to retrieve the priority document was filed October 9, 2019, but the form (PTO/SB/38) misidentified the foreign priority application and did not result in a successful retrieval. Please submit a certified copy of the foreign document or new request for retrieval (PTO/SB/38) before the patent is granted. 
Allowable Subject Matter
Claims 1-4, 6-9, 11-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: As discussed during the interviews with the Applicant and pointed out in the previous office actions, the claims contain allowable subject matter as the specifically claimed combination of elements is not disclosed or taught to be obvious absent hindsight and the applicant’s teachings. The objections and rejections under 35 USC 112 have been addressed by the after final amendments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634